UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6022


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JERRY SCOTT HILL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:10-cr-00080-FL-1; 5:16-cv-00600-FL)


Submitted: June 3, 2019                                            Decided: June 6, 2019


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Rudolph A. Ashton, III, DUNN PITTMAN SKINNER & CUSHMAN, PLLC, New
Bern, North Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney,
Jennifer P. May-Parker, Phillip A. Rubin, Assistant United States Attorneys, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Jerry Scott Hill appeals from the denial of relief on his authorized successive 28

U.S.C. § 2255 (2012) motion in which he challenged his sentence under the Armed

Career Criminal Act. Hill was convicted by a jury of possessing a firearm as a convicted

felon, 18 U.S.C. § 922(g) (2012), and was sentenced as an armed career criminal to 262

months’ imprisonment.

         Hill now claims that his prior North Carolina convictions for assault with a deadly

weapon with intent to kill inflicting serious injury (“AWDWIKISI”) and breaking and

entering no longer qualify as violent felonies in the wake of the Supreme Court’s decision

in Johnson v. United States, 135 S. Ct. 2551 (2015).          The district court granted a

certificate of appealability as to Hill’s challenge to the use of his AWDIKISI conviction

as a predicate offense for his ACCA enhancement. In United States v. Townsend, 886
F.3d 441, 442 (4th Cir. 2018), this court determined that a “prior conviction for North

Carolina [AWDWIKISI] is categorically a violent felony under the force clause of the

ACCA.” Thus, under Townsend, Hill’s AWDWIKISI conviction was properly counted

as an ACCA predicate offense. Because we find that Hill’s appeal as to this issue is not

“manifestly unsubstantial,” see 4th Cir. R. 27(f)(1), we deny the Government’s motion

for summary affirmance. Nevertheless, we affirm the district court’s ruling as to this

issue.

         Turning to Hill’s claim that the district court improperly counted his two

convictions for breaking and entering as violent felonies for purposes of the ACCA, Hill

may not appeal the district court’s order dismissing this claim unless a circuit justice or

                                              2
judge issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).        A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). In cases where the district court

denies relief on the merits, as here, the movant “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Because the Supreme Court’s decision in United States v. Stitt, 139 S. Ct. 399

(2018) does not affect our prior holding in United States v. Mungro, 754 F.3d 267, 272

(4th Cir. 2014) (holding that North Carolina’s offense of breaking or entering qualifies as

generic burglary under the ACCA), we find that Hill cannot make such a showing.

Accordingly, we deny Hill’s motion to expand the certificate of appealability and dismiss

his appeal as to this claim. In light of this disposition, we deny the Government’s motion

to dismiss as moot. Stitt, 139 S. Ct. at 407. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                             AFFIRMED IN PART; DISMISSED IN PART




                                             3